Exhibit 10.2
STOCK OPTION AGREEMENT

FOR THOMAS LACEY
I. NOTICE OF STOCK OPTION GRANT
     Thomas Lacey (“Optionee”) has been granted an option (“Option”) to purchase
the common stock (“Common Stock”) of Phoenix Technologies Ltd. (the “Company”)
subject to the terms and conditions of this stock option agreement (“Agreement”)
as follows:

     
Date of Grant
  February 25, 2010
 
   
Vesting Commencement Date
  February 25, 2010
 
   
Total Number of shares of Common
  400,000
Stock (“Shares”) granted
   
 
   
Exercise Price per Share
  Closing Price of Common Stock on
 
  February 25, 2010
 
   
Type of Option:
  Nonstatutory Stock Option
 
   
Term/Expiration Date:
  February 25, 2020

1



--------------------------------------------------------------------------------



 



          Vesting Schedule:
          This Option may be exercised at any time, provided that to the extent
it is exercised for unvested Shares, the Optionee shall enter into a Restricted
Stock Purchase Agreement which shall provide the Company with a repurchase right
for the unvested Shares that shall lapse in accordance with this vesting
schedule. This Option shall vest with respect to 1/48th of the total number of
Shares underlying the Option each month so that all of the Shares underlying the
Option shall be fully vested on the four (4) year anniversary of the Date of
Grant, provided that the Optionee continues to be employed by the Company on
such applicable vesting dates. In addition, the vesting of the Option may
accelerate upon certain terminations of employment as provided in Optionees’
offer letter dated February 25, 2010 (the “Offer Letter”) and the Severance and
Change of Control Agreement between the Optionee and the Company dated
February 25, 2010 (the “Severance and Change of Control Agreement”).
          Termination Period:
          In the event the Company (or any parent or subsidiary) terminates
Optionee’s Employment other than for “Cause” (as such term is defined in the
Severance and Change of Control Agreement), or Optionee terminates his
Employment for “Good Reason” (as such term is defined in the Severance and
Change of Control Agreement), or Optionee’s Employment is terminated for
“Disability” (as such term is defined in the Severance and Change of Control
Agreement) or death, the Option shall remain outstanding for a period of twelve
(12) months following such termination of Employment. In the event Optionee’s
Employment with the Company (or any parent or subsidiary) terminates for any
other reason, the Option shall remain outstanding for a period of ninety
(90) days following such termination of Employment. The Option may be exercised
during the twelve (12)-month or ninety (90)-day period, as applicable, for the
number of Shares for which Optionee is vested at the time of such termination of
Employment after taking into account any vesting acceleration provided for in
this Agreement or Optionee’s Offer Letter and the Severance and Change of
Control Agreement. In no event, however, shall this Option be exercised later
than the Term/Expiration Date as provided above. To the extent the Optionee is
not vested with respect to the Option on the date of such termination (after
taking into account any vesting acceleration provided for in this Agreement or
Optionee’s Offer Letter and the Severance and Change of Control Agreement), such
unvested portion of the Option shall be forfeited on such termination date, and
shall not be exercisable.
     II. AGREEMENT
          1. Grant of Option. The Company hereby grants to the Optionee an
Option to purchase the number of Shares, as set forth in the Notice of Grant, at
the exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), subject to the terms and conditions of this Agreement.
          2. Exercise of Option.
          (a) Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of this Agreement.
          (b) Method of Exercise. This Option is exercisable by delivery of an
exercise notice, in the form attached as Appendix A (the “Exercise Notice”),
which shall state the election to

2



--------------------------------------------------------------------------------



 



exercise the Option, the number of Shares in respect of which the Option is
being exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Company as set forth in this Agreement. The
Exercise Notice shall be completed by the Optionee and delivered to the
Secretary of the Company. The Exercise Notice shall be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares. This Option shall be
deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by such aggregate Exercise Price.
          If the Optionee elects to exercise this Option with respect to
unvested Shares, the Optionee shall deliver an exercise notice, in the form
attached as Appendix C (the “Early Exercise Notice and Restricted Stock Purchase
Agreement”), which shall state the election to early exercise the Option, the
number of Shares in respect of which the Option is being early exercised, and an
executed Restricted Stock Purchase Agreement which shall provide the Company
with a repurchase right for the unvested Shares that shall lapse in accordance
with the Option’s vesting schedule, and such other representations and
agreements as may be required by the Company as set forth in this Agreement. The
Exercise Notice shall be completed by the Optionee and delivered to the
Secretary of the Company. The Exercise Notice shall be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares. This Option shall be
deemed to be early exercised upon receipt by the Company of such fully executed
Early Exercise Notice, Restricted Stock Purchase Agreement, and aggregate
Exercise Price.
          No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with “Applicable Laws” (as such term
is defined in the Company’s 2007 Equity Incentive Plan) and the Optionee has met
his withholding obligations as set forth in Section 11 of this Agreement.
          3. Method of Payment. Payment of the aggregate Exercise Price shall be
by any of the following, or a combination thereof, at the election of the
Optionee:
          (a) cash;
          (b) check;
          (c) consideration received by the Company under a cashless exercise
program implemented by the Company in connection with this Agreement;
          (d) surrender of other Shares (including a portion of the fully vested
option shares being exercised) which have a “Fair Market Value” (as such term is
defined in the Company’s 2007 Equity Incentive Plan) on the date of surrender
equal to the aggregate Exercise Price of the Exercised Shares; or
          (e) any combination of the foregoing methods.
          4. Non-Transferability of Option. Without the consent of the Company,
which shall not be unreasonably withheld, this Option may not be transferred in
any manner otherwise than by will or by the laws of descent or distribution and
may be exercised during the lifetime of Optionee only by the Optionee. The terms
of this Option Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of the Optionee.

3



--------------------------------------------------------------------------------



 



          5. Term of Option. This Option may be exercised only within the term
set out in the Notice of Grant, and may be exercised during such term only in
accordance with this Agreement.
          6. Tax Consequences. Some of the federal tax consequences relating to
this Option are set forth below. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE
TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE SHOULD CONSULT AN
INDEPENDENT TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.
          (a) Exercising the Option. The Optionee may incur regular federal
income tax liability upon exercise of the Option. The Optionee will be treated
as having received compensation income (taxable at ordinary income tax rates)
equal to the excess, if any, of the Fair Market Value of the Exercised Shares on
the date of exercise over their aggregate Exercise Price. If the Optionee is an
Employee or a former Employee, the Company has certain withholding obligations
as described in Section 11 of this Agreement.
          (b) Disposition of Shares. If the Optionee holds the Shares underlying
the Option for at least one year, any gain realized on disposition of the Shares
will be treated as long-term capital gain for federal income tax purposes.
          7. Administration of Agreement. This Agreement shall be administered
by the Company’s Board of Directors (“Board”) or a committee thereof
(“Committee”) that satisfies the requirements of Applicable Law (individually or
collectively, the “Administrator”). To the extent desirable to treat the
transactions contemplated under this Agreement as exempt under Rule 16b-3 under
the Securities Exchange Act of 1934 (the “Exchange Act”), the Committee shall
consist of at least two “non-employee directors” as defined under Rule 16b-3.
Subject to the provisions of this Agreement, the Administrator shall have the
authority in its discretion:
          (a) to construe and interpret the terms of this Agreement;
          (b) to reduce the Exercise Price of the Option to the then current
Fair Market value if the Fair Market Value of the Common Stock covered by such
Option shall have declined since the date the Option was granted;
          (c) to institute an option exchange program subject to stockholder
approval;
          (d) to modify or amend the Option (subject to Section 12 of the
Agreement), including the discretionary authority to extend the post-termination
exercisability period of the Option;
          (e) to authorize any person to execute on behalf of the Company any
instrument required to effect the grant the Option; and
          (f) to make all other determinations deemed necessary or advisable for
administering the Agreement.
          The Administrator’s decisions, determinations and interpretations
shall be final and binding on the Optionee.

4



--------------------------------------------------------------------------------



 



          8. Rights as Stockholder; Buy-Out Provisions.
          (a) Rights as Stockholder. Until the Shares are issued (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Optioned Shares,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 10 of this
Agreement. Buy-Out Provisions. The Administrator may at any time offer to buy
this Option for a payment in cash or Shares on such terms and conditions as the
Administrator shall establish and communicate to the Optionee at the time that
such offer is made; subject to Optionee’s approval of the terms of the offer.
          9. Leave of Absence. In the event Optionee should take a leave of
absence, the vesting of the Option shall be governed by Section 8(g) of the
Company’s 2007 Equity Incentive Plan.
          10. Adjustment upon Changes in Capitalization, Dissolution or
Liquidation, or Change of Control.
          (a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by the
Option and the per Share Exercise Price of the Option shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to this Option.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify the
Optionee as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for an Optionee to
have the right to exercise this Option until ten (10) days prior to such
transaction as to all of the Optioned Stock covered thereby, including Shares as
to which the Option would not otherwise be exercisable. To the extent it has not
been previously exercised, this Option will terminate immediately prior to the
consummation of such proposed action.
          (c) Change of Control. In the event of a Change of Control, as defined
in the Optionee’s Severance and Change of Control Agreement dated February 25,
2010 (the “Change of Control Agreement”), the terms of such Change of Control
Agreement shall apply to this Option.
          (d) Corporate Transactions. In the event of (i) the consummation of a
merger of the Company with or into another corporation, or (ii) the consummation
of the sale of all or substantially all of the assets or all or substantially
all of the outstanding securities of the Company ((i) or (ii) is

5



--------------------------------------------------------------------------------



 



referred to herein as a “Corporate Transaction”), this Option and any restricted
stock granted as a result of the early exercise of this Option (the “Restricted
Stock”), shall be assumed or an equivalent option or right substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation. In
the event that the successor corporation refuses to assume or substitute for
this Option or Restricted Stock, the Optionee shall fully vest in this Option,
and the rights of the Company to repurchase such Restricted Stock shall fully
lapse. If an Option becomes fully vested in lieu of assumption or substitution
in the event of a Corporate Transaction, the Administrator shall notify the
Optionee in writing or electronically that the Option shall be fully vested and
exercisable for a period of fifteen (15) days from the date of such notice, and
the Option shall terminate upon the expiration of such period. The Option shall
be considered assumed or substituted for if, following the Corporate
Transaction, the Optionee has the right to purchase or receive the same
consideration the shareholders of the Company received in the Corporate
Transaction and the terms of this Option in effect immediately prior to the
Corporate Transaction are not impaired. The Restricted Stock shall be considered
to be assumed if the forfeiture, reacquisition or repurchase rights for the
shares of Restricted Stock are assigned by the Company to the successor
corporation (or any parent of subsidiary). If as a result of a Corporate
Transaction, the Option or shares of Restricted Stock become fully vested, the
Administrator, with the consent of the Optionee, may (but is not obligated to)
provide for a cash payment in exchange for such Option or shares of Restricted
Stock.
          11. Withholding Obligations. The Company’s obligation to issue or
deliver Shares underlying the Option shall be subject to satisfaction of
applicable federal, state, local and foreign tax withholding requirements. No
later than the date as of which an amount first becomes includible in the
Optionee’s gross income for federal income tax purposes (the “Tax Date”) with
respect to the Option, the Optionee shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. At the request of the Optionee, withholding obligations
may be settled with Common Stock that is part of the Option that gives rise to
the withholding requirement. The obligations of the Company under the Option
shall be conditional on such payment or arrangements, and the Company shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Optionee.
          The Optionee may satisfy any withholding tax requirements by one or
any combination of the following means: (i) tendering a cash payment or
(ii) authorizing the Company to withhold Shares otherwise issuable to the
Optionee under the Option (the “Share Withholding Election”). (See Appendix B,
“Notice of Withholding Election”)
          A Share Withholding Election is subject to the following requirements:
the election must be in writing and delivered to the Company prior to the Tax
Date; (ii) the election shall be irrevocable by the Optionee; provided, however,
that the Optionee may change the method for satisfying subsequent withholding
obligations by making a subsequent irrevocable withholding election that shall
take effect no earlier than 6 months from the date such subsequent withholding
election is made.
          12. Amendment and Termination of Agreement. The Board may at any time
amend, alter, suspend or terminate the Agreement, provided that no amendment,
alteration, suspension or termination of the Agreement shall impair the rights
of the Optionee, unless mutually agreed

6



--------------------------------------------------------------------------------



 



otherwise between the Optionee and the Administrator, which agreement must be in
writing and signed by the Optionee and the Company.
          13. Conditions Upon Issuance of Shares.
               (a) Legal Compliance. Shares shall not be issued pursuant to the
exercise of this Option unless the exercise of this Option and the issuance and
delivery of such Shares shall comply with Applicable Laws and shall be further
subject to the approval of counsel for the Company with respect to such
compliance. The Company represents that as of the grant date of this Option,
there is no legal impediment to the Company’s filing of the Form S-8 with
respect to the common stock underlying the Option or to the continued
effectiveness of such Form S-8.
          (b) Investment Representations. As a condition to the exercise of an
Option, the Company may require the Optionee to represent and warrant at the
time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.
          14. Reservation of Shares. The Company, during the term of this
Agreement, shall at all times reserve and keep available such number of Shares
as shall be sufficient to satisfy the requirements of the Agreement.
          15. Entire Agreement; Governing Law. This Agreement and the attached
Appendices A, B, and C, the applicable terms of the Optionee’s Offer Letter and
the Severance and Change of Control Agreement, constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. In the event of a conflict between this Agreement or the Notice of
Grant and the Severance and Change of Control Agreement, the terms of the
Severance and Change in Control Agreement shall prevail. This Agreement and the
attached Appendices are governed by the internal substantive laws, but not the
choice of law rules, of California.
          Any legal action or other legal proceeding relating to this Agreement
shall be brought or otherwise commenced in any state or federal court located in
Santa Clara County, California and both parties expressly and irrevocably
consent and submit to the jurisdiction of each state and federal court located
in Santa Clara County, California (and each appellate court located in the State
of California), in connection with any such legal proceeding; agree not to
assert (by way of motion, as a defense or otherwise), in any such legal
proceeding commenced in any state or federal court located in Santa Clara
County, California, any claim that the party is not subject personally to the
jurisdiction of such court, that such legal proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
Agreement or the subject matter of this Agreement may not be enforced in or by
such court.
          16. NO GUARANTEE OF CONTINUED SERVICE. OPTIONEE ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS AN EMPLOYEE AT THE WILL OF THE COMPANY (AND NOT
THROUGH THE ACT OF BEING HIRED, BEING

7



--------------------------------------------------------------------------------



 



GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES
AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED EMPLOYMENT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE OPTIONEE’S EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.
          The Company’s obligation to deliver the Shares upon exercise of the
Option as provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the you or others, except as otherwise specifically provided for in this
Agreement.
          All legal fees and expenses which may reasonably incur as a result of
any dispute or contest between Optionee and the Company with respect to the
validity or enforceability of, or liability under, any provision of this
Agreement, or any guarantee of performance thereof, shall be paid, by the
non-prevailing party in such dispute or contest. Notwithstanding the previous
sentence, if the Optionee’s Employment with the Company is terminated as
described in Section 3(b) of Optionee’s Severance and Change of Control
Agreement, the Company shall pay Optionee’s legal fees with respect to any
dispute or contest arising under this Agreement (irrespective of the outcome
thereof).
          By Optionee’s signature and the signature of the Company’s
representative below, Optionee and the Company agree that this Option is granted
under and governed by the terms and conditions of this Agreement. Optionee has
reviewed this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of this Agreement. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Agreement. Optionee further agrees to notify the
Company upon any change in the residence address indicated below.

     
OPTIONEE:
  PHOENIX TECHNOLOGIES LTD.
 
   
/s/ Thomas Lacey
  /s/ Timothy C. Chu
 
   
Signature
  By
 
   
Thomas Lacey
  VP, General Counsel and Secretary
 
   
Print Name
  Title
 
   
 
   
Residence Address


   
 
   

8



--------------------------------------------------------------------------------



 



APPENDIX A
EXERCISE NOTICE
Phoenix Technologies Ltd.
915 Murphy Ranch Road
Milpitas, CA 95035
Attention: Secretary
     1 Exercise of Option. Effective as of today,                     , 20
                    , the undersigned (“Purchaser”) hereby elects to purchase
                     Shares of Common Stock under the Agreement. The purchase
price for the Shares shall be $                    , as required by the
Agreement.
     2 Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price for the Shares.
     3 Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Agreement and agrees to abide by and be bound
by their terms and conditions.
     4 Rights as Stockholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder shall exist with respect to the Optioned
Shares, notwithstanding the exercise of the Option. The Shares so acquired shall
be issued to the Optionee as soon as practicable after exercise of the Option,
but in no event more than five business days after the Optionee has properly
exercised the Option. No adjustment will be made for a dividend or other right
for which the record date is prior to the date of issuance, except as provided
in Section 10 of this Agreement.
     5 Tax Consultation. Purchaser understands that Purchaser may suffer adverse
tax consequences as a result of Purchaser’s purchase or disposition of the
Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

9



--------------------------------------------------------------------------------



 



     
Submitted by:
  Accepted by:
 
   
PURCHASER:
  PHOENIX TECHNOLOGIES LTD.
 
   
 
   
Signature
  By
 
   
 
   
Print Name
  Its
 
   
Address:
  Address:
 
   
 
  915 Murphy Ranch Road
Milpitas, CA 95035
 
   
 
   
 
   
 
  Date Received

10



--------------------------------------------------------------------------------



 



APPENDIX B
Notice of Withholding Election

    To: Phoenix Technologies Ltd.       From:

               Re: Withholding Election
     This Notice of Withholding Election is made in accordance with Section 11
of the Agreement. Capitalized terms used in this Notice of Withholding Election
without definition shall have the meanings given to them in the Agreement.
     I hereby certify the following:
     1. My correct name, taxpayer identification number and current address are
set forth at the end of this Notice of Withholding Election.
     2. I am the original recipient (or his/her beneficiary or authorized
representative) of the Option which covers
                                         Shares of the Company’s Common Stock.
     3. This Notice of Withholding Election relates to
                                         Shares of the Common Stock that are to
be exercised on                                          (the “Tax Date”). The
number set forth above shall be deemed changed as appropriate to reflect
adjustments in the Company’s capitalization as in accordance with the Agreement.
     4. I hereby elect to have the Company withhold that number of Shares of
Common Stock with a Fair Market Value equal to the amount required to satisfy
the withholding obligations arising upon the exercise of the number of Shares
set forth in paragraph 3 above.
     5. This Notice of Withholding Election is made prior to the Tax Date and is
otherwise properly made pursuant to Section 11 of the Agreement.
     6. I understand that this Notice of Withholding Election may not be
revised, amended or revoked by me and shall remain in effect to satisfy future
withholding obligations unless I make a timely election for such future
withholding obligations.
     7. I have read and understand the Agreement and I have no reason to believe
that any of the conditions therein to the making of this election have not been
met.

11



--------------------------------------------------------------------------------



 



               
Signature
      Date
 
             
Print Name
      Taxpayer Identification No.
 
       
Address:
       
 
       
 
       
 
       
 
       
 
       

12